Case 1:20-cv-03747-NRN Document 148 Filed 08/31/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


  MOTION FOR ENLARGEMENT OF TIME TO FILE MOTION TO ALTER MODIFY
  OR AMEND THE JUDGMENT OF THIS COURT SANCTIONING COUNSEL FOR
                 PLAINTIFFS, PURSUANT TO F.R.C.P. 59


        COMES NOW Counsel for Plaintiffs and hereby respectfully requests that the Court

enlarge the time necessary to file a motion to modify, alter or amend its previous order

sanctioning counsel, pursuant to F.R.C.P. 59, by fourteen (14) days, up to and including

Tuesday, September 14, 2021.

        As grounds therefore, undersigned counsel states as follows:

        1.     On August 3, 2021, this court issued its order granting the several motion for

sanctions filed by the Defendants.

        2.     Pursuant to F.R.C.P. 59(e), Plaintiffs’ counsel was 28 days to file a motion to

modify alter, amend said judgement, which would make the motion due this day of August 31,

2021.

        3.     The order itself was lengthy, covered multiple parties, and discussed a number of

different facts and issues.



                                                1
Case 1:20-cv-03747-NRN Document 148 Filed 08/31/21 USDC Colorado Page 2 of 4




        4.     Additionally, the order required counsel for Plaintiffs to review the itemized

billing of counsel for the Defendants, and respond accordingly to the court’s order concerning a

possible stipulation with regard to an “appropriate sanction.”

        5.     Further, in light of the motions filed and the courts order, undersigned counsel has

been slandered in multiple major newspapers, television and radio shows across the nation. As a

result, lead counsel, Gary D. Fielder, Esq., has closed the Law Office of Gary Fielder, and is

currently in the process of laying off his employees and moving from both of his office locations.

All of this has caused a great deal of anxiety, which has impacted counsel’s ability to

concentrate, and thus finish and file an appropriate motion, pursuant to Rule 59.

        6.     Undersigned counsel has communicated with opposing counsel on this day of

Tuesday, August 31, 2021, but inadvertently left out the attorney generals from Michigan and

Pennsylvania. Undersigned counsel emailed them latter in the evening, and were notified that

counsel for Pennsylvania takes no position. Undersigned counsel did not receive an email

response from counsel for Michigan.

        7.     Counsel for Dominion has no objection, and counsel for Facebook and CTCL

take no position.

        8.     Lastly undersigned counsel, Gary D. Fielder, Esq., has been caring for his minor

child, who has been sick from school for now two days, and cannot return without a negative

COVID test, which is scheduled for tomorrow.

        9.     A short enlargement of two weeks will not prejudice the Defendants in any way.

        10.    This is the first, and likely the only, request for enlargement of time concerning

this issue.




                                                 2
Case 1:20-cv-03747-NRN Document 148 Filed 08/31/21 USDC Colorado Page 3 of 4




       WHEREFORE, counsel for Plaintiffs, by and through counsel, Gary D. Fielder, Esq.,

hereby respectfully requests that the court enlarge the time necessary to file a motion to modify,

alter or amend its previous order sanctioning counsel, pursuant to F.R.C.P. 59, by fourteen (14)

days, up to and including Tuesday, September 14, 2021.

       Respectfully submitted, this 31st day of August 2021.



       By:     s/ Gary D. Fielder
               Gary D. Fielder (CO 19757)
               LAW OFFICE OF GARY FIELDER
               1444 Stuart St.
               Denver, CO 80204
               (720) 650-1505
               gary@fielderlaw.net


                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on August 31, 2021, a copy of the foregoing
MOTION FOR ENLARGEMENT OF TIME TO FILE MOTION TO ALTER MODIFY
OR AMEND THE JUDGMENT OF THIS COURT SANCTIONING COUNSEL FOR
PLAINTIFFS, PURSUANT TO F.R.C.P. 59 was electronically filed with the Clerk via the
court’s Electronic Case Filing System (ECF), and emailed to the following counsel of record for
the defendants:

       Counsel for Dominion Voting Systems:

       Stanley L. Garnett: sgarnett@bhfs.com, colguin@bhfs.com
       Bridget DuPey: bdupey@bhfs.com, pchesson@bhfs.com
       Amanda Kristine Houseal: ahouseal@bhfs.com
       David Brandon Meschke: dmeschke@bhfs.com, pchesson@bhfs.com

       Counsel for Facebook, Inc:

       Craig Brian Streit: cstreit@gibsondunn.com
       Joshua S. Lipshutz: JLipshutz@gibsondunn.com, smaruschak@gibsondunn.com
       Ryan Thomas Bergsieker: rbergsieker@gibsondunn.com, lhoward@gibsondunn.com

       Counsel for Center for Technology and Civic Life:

       Marcella Coburn: mcoburn@kaplanhecker.com
       Joshua Adam Matz: jmatz@kaplanhecker.com, docketing@kaplanhecker.com

                                                 3
Case 1:20-cv-03747-NRN Document 148 Filed 08/31/21 USDC Colorado Page 4 of 4




      Counsel for Pennsylvania Office of Attorney General:
      Jacob B. Boyer: jboyer@attorneygeneral.gov
      Michael J. Fischer: mfischer@attorneygeneral.gov,

      Counsel for Michigan Department of Attorney General:

      Heather S. Meingast: meingasth@michigan.gov

                                                        s/ Gary D. Fielder, Esq.




                                             4
